Feberico Moreno brought this suit against the Gulf, Colorado 
Santa Fé Railway Company, and recovered a judgment for $4,000, for personal injuries sustained by the plaintiff while in the employ of the defendant, and the latter has appealed. The charge of the court correctly defined negligence, contributory negligence, ordinary care, and proximate cause, and then submitted the case to the jury, upon special issues, and the jury having answered the same favorably to the plaintiff, judgment was rendered as heretofore stated. The jury found that the employés of the defendant caused a car, on which the plaintiff was riding in performance of his duties, to be suddenly and violently jerked, thereby causing him to be thrown from the car, and that the employes were guilty of negligence in so jerking the car, and that the plaintiff was not guilty of contributory negligence. Appellant insists that *Page 1119 
the testimony failed to show any negligence on the part of the appellant, or its employés, but shows that the plaintiff was guilty of contributory negligence, and that the trial court erred in not giving a requested instruction, directing the jury to find for the defendant. We have carefully examined the statement of facts, and while the evidence in support of the verdict is rather meager, we are not prepared to hold that the latter is without testimony to support it. All the other questions presented in appellant's brief have been duly considered, and are decided against appellant. No reversible error has been pointed out, and the judgment is affirmed. Affirmed.